



EXHIBIT 10.5
AMENDED AND RESTATED
CHANGE IN CONTROL AND SEVERANCE AGREEMENT
        
THIS AGREEMENT dated as of _________, is made by and between Terex Corporation,
a Delaware corporation (the “Company”), and __________ (the “Executive”).


WHEREAS the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel;


WHEREAS the Board of Directors of the Company (the “Board”) recognizes that, as
is the case with many publicly-held corporations, the possibility of a Change in
Control (as defined in the Section 18 below) exists and that such possibility,
and the uncertainty which it may raise among management, may result in the
departure or distraction of management personnel to the detriment of the Company
and its stockholders;


WHEREAS the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;


WHEREAS, the Company and the Executive entered into a Change in Control and
Severance Agreement dated as of __________, as subsequently amended (the
“Original Agreement”); and


WHEREAS, the Company and Executive desire to amend and restate the Original
Agreement as set forth below.


NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:


1.    Defined Terms. The definitions of capitalized terms used in this Agreement
are provided for in Section 18 hereof.


2.
Term of Agreement.



2.1.    (a) This Agreement shall be for an initial term of one year commencing
on the date hereof. This Agreement shall automatically renew for an additional
term of one year commencing on the first anniversary of the date hereof and for
succeeding additional terms each of one year on each succeeding anniversary
thereof until and unless either party sends written notice of non-renewal to the
other party at least six months prior to a renewal date; provided, however, that
if a Change in Control shall occur during the initial or renewed term of this
Agreement, then this Agreement shall remain in effect until the third
anniversary of the date of the Change in Control.


(b) Notwithstanding Section 2.1(a) to the contrary, this Agreement shall
terminate upon the earliest of (i) the termination of the Executive’s employment
with the Company prior to a Change in Control (other than a termination of the
Executive’s employment in anticipation of a Change in Control) for any of the
following: by the Company for Cause, by the Executive for any reason other than
Good Reason or by reason of the Executive’s death or Permanent Disability; (ii)
the termination of the Executive’s employment with the Company following a
Change in Control, by reason of death or Permanent Disability, by the Company
for Cause or by the Executive for any reason other than for a Good Reason; or
(iii) three (3) years after the date of a Change in Control.


(c) Notwithstanding Section 2.1(a) and 2.1(b) to the contrary, the Executive
shall be entitled to the benefits provided by this Agreement in the event that
(i) a Change in Control occurs during the six (6) month period following
termination of this Agreement due to a notice of non-renewal sent by the Company
to the Executive and (ii) the Executive is employed with the Company at the time
such Change in Control occurs or the Executive’s employment with the Company was
terminated by the Company without Cause or the Executive terminated his or her
employment with the Company for Good Reason prior to the time of such Change in
Control.


(d) All obligations of the Company and/or the Executive outstanding on the date
of termination of this Agreement or resulting from the Executive’s employment
termination during the term of this Agreement shall survive the termination of
this Agreement. All rights and obligations of the Company and/or the Executive
in this Section 2(d) or in Sections 9 or 12 of this Agreement shall also survive
the termination of this Agreement.


3.     Section 409A.


3.1.     Notwithstanding anything to the contrary contained herein, in the event
that the Executive is deemed to be a Key Employee, distribution of any amounts
that constitute “deferred compensation” payable to a Key Employee on account of
termination of employment, shall not be made before six months after the Date of
Termination or the Key Employee’s death, if earlier (the “Six Month
Limitation”). At the end of such six-month period, payments that would have been
made but for the Six Month Limitation shall be paid in a lump sum, without
interest, on the first day of the seventh month following the Key Employee’s
Date of Termination. Notwithstanding the Six Month Limitation, if any amounts of
“deferred compensation” payable to a Key Employee due to his “separation from
service” constitute “separation pay only upon an involuntary separation from
service” within the meaning of Section 409A of the Code (“Separation Pay”), then
all or a portion of such Separation Pay, up to two times the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year in which the termination of employment occurs, whether
paid under this Agreement or otherwise, may be paid to the Key Employee during
the six-month period following the Date of Termination. To the extent that any
payments of Separation Pay above the Six Month Limitation constitute insurance
premiums (other than medical) or similar payments or Other Benefits, the Key
Employee shall pay such amounts during such six month period and the Company
shall reimburse the Key Employee for such payments, without interest, on the
first day of the seventh month following the Date of Termination.


3.2.     The parties hereto intend that this Agreement shall be in compliance
with Section 409A of the Code and this Agreement shall be interpreted consistent
therewith. Notwithstanding the foregoing, the Company shall not be liable for
any taxes, penalties, interest or other costs that may arise under Section 409A
or otherwise.


3.3.        In the event that payments are made under Sections 4 or 5 of this
Agreement and such payments would not satisfy the requirements under Section
409A (a)(2)(A)(v) of the Code, then all payments made under Sections 4 and 5 of
this Agreement shall be treated as payments made as a result of a separation
from service within the meaning of Section 409A of the Code. For purposes of
Section 409A of the Code each payment will be treated as a separate payment.
4.    Change in Control. If the Executive's employment shall be terminated
within six (6) months of a Change in Control in anticipation of such Change in
Control or within twenty-four (24) months following a Change in Control, unless
such termination is (i) by the Company for Cause, (ii) by reason of death or
Permanent Disability, or (iii) by the Executive without Good Reason, the Company
shall pay to the Executive an amount equal to the sum of (a) a lump sum equal to
two (2) times the Executive’s annual salary in effect at the time written notice
of termination is given to the Executive; (b) two (2) times the Executive’s
target annual bonus; and (c) the product of (i) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365 and (ii) the target annual
bonus; (the sum of the amounts described in clauses (a), (b) and (c) shall be
hereinafter referred to as the “Severance”). Subject to the Six Month
Limitation, the Company shall pay to the Executive any Severance in a cash lump
sum payment simultaneously with the termination of the Executive’s employment
following any Change in Control. In addition, simultaneously with the
termination of the Executive’s employment following any Change in Control (x)
all unvested stock options, stock grants and other long-term awards previously
awarded to the Executive shall immediately and unconditionally vest and the
Executive shall have the right to exercise any stock options held by him in
accordance with their terms but to the extent any option would expire by its
terms within six (6) months following the Date of Termination, then the
Executive may exercise said option until the earliest of (i) six (6) months
following the Date of Termination, (ii) ten (10) years following the date of
grant or (iii) the end of the original term of the option grant had the
Executive continued employment with the Company; (y) all unvested performance
cash awards granted to the Executive pursuant to the Company’s 2009 Omnibus
Incentive Plan and 2018 Omnibus Incentive Plan (or any successor plan) shall
immediately and unconditionally vest for their target value and be paid to the
Executive simultaneously with the termination of employment following any Change
in Control; and (z) any accrued and unpaid vacation pay through the Date of
Termination shall be paid in a lump sum within 30 days following the Date of
Termination. The Executive shall be entitled to continuing coverage by the
Company under the life, disability, accident and health insurance programs for
employees (and their spouses and dependents) of the Company generally and under
any supplemental programs covering executives of the Company, as from time to
time in effect, for the twenty four (24) month period from such termination or
until the Executive becomes eligible for substantially similar coverage under
the employee welfare plans of a new employer, whichever occurs earlier; provided
that the Executive’s right to elect continued medical coverage after termination
of employment under Part 6 of Title I of the Employee Retirement Income Security
Act of 1974, as amended, shall be deemed satisfied by the coverage provided in
this sentence. The Executive shall also be entitled to a continuation of all
other benefits and reimbursements (“Other Benefits”) in effect at the time of
termination for the twenty four (24) month period following such termination or
until the Executive becomes eligible for substantially similar benefits from a
new employer, whichever is earlier. Any part of the foregoing benefits that are
attributable to participation in a plan in which the Executive can no longer
participate under applicable law, shall be paid by the Company from other
sources such that the Executive receives substantially similar benefits to those
provided for under the plan. All amounts payable hereunder shall be paid monthly
during such twenty four (24) month period.


5.    Termination without Cause or For Good Reason. In the event the Executive’s
employment with the Company is terminated by the Company without Cause or by the
Executive for Good Reason, at any time, and, provided no Change in Control shall
have occurred, the Company shall pay the Executive, in cash, aggregate severance
payments equal to the Severance. The Company shall pay to the Executive any such
severance payments due hereunder in twenty four (24) equal monthly payments on
the first day of each month following such termination. In addition, (a) the
Executive shall have the right to exercise any stock options, long-term
incentive awards or other similar awards held by him in accordance with the
relevant plan documents or grant letter; provided, however, that to the extent
any option or award would expire by its terms within six (6) months following
the date of termination, then the Executive may exercise said option or award
until the earliest of (i) six (6) months following the Date of Termination, (ii)
ten (10) years following the date of grant or (iii) the end of the original term
of the option grant had the Executive continued employment with the Company; and
(b) the Company shall provide the Executive with continuing coverage under the
life, disability, accident and health insurance programs for employees of the
Company generally and under any supplemental programs covering executives of the
Company, as from time to time in effect, for the twenty four (24) month period
from such termination or until the Executive becomes eligible for substantially
similar coverage under the employee plans of a new employer, whichever occurs
earlier, provided that the Executive’s right to elect continued medical coverage
after termination of employment under Part 6 of Title I of the Employee
Retirement Income Security Act of 1974, as amended, shall be deemed satisfied by
the coverage provided in this clause (b). The Executive shall also be entitled
to a continuation of all other benefits and reimbursements in effect at the time
of termination for the twenty four (24) month period following such termination
or until the Executive becomes eligible for substantially similar benefits from
a new employer, whichever is earlier. In addition, all stock options, restricted
stock and other long-term awards held by the Executive on the date of
termination under any of the Company’s long-term incentive plans that would vest
or become exercisable within the twenty four (24) months following such
termination of employment had the Executive stayed in the employ of the Company
shall vest and become immediately exercisable, as applicable. Any part of the
foregoing benefits that are attributable to participation in a plan in which the
Executive can no longer participate under applicable law, shall be paid by the
Company from other sources such that the Executive receives substantially
similar benefits to those provided for under the plan. All amounts payable
hereunder shall be paid monthly during such twenty four (24) month period and
any amounts payable hereunder are in lieu of, not in addition to, amounts
payable under Section 4.
6.    Payment for Past Service.    If the Executive’s employment is terminated
without Cause or by the Executive for Good Reason, the Company shall pay the
Executive (a) an annual bonus, in respect of the year prior to the year in which
the Executive’s employment terminates, earned (determined without the
application of negative discretion by the Company’s Compensation Committee or
reference by the Company’s Compensation Committee to performance or any act or
omission occurring, or any state of facts existing, subsequent to the year with
respect to which said bonus was earned) but not yet paid to him as of the Date
of Termination, payable at the same time bonuses are paid for the year prior to
the year in which the Executive’s employment terminates; (b) any accrued
vacation pay, to the extent not theretofore paid to the Executive; and (c) any
other amounts earned by the Executive prior to the Date of Termination but not
previously paid. Such amounts under (b) and (c) above shall be paid on or before
the fifteenth (15th) day of the third (3rd) month following the close of the
calendar year in which such termination occurred.
7.    Noncompete and Confidentiality.


7.1    In consideration of the agreements and payments of the Company herein,
the Executive agrees that for a period of eighteen (18) months from the Date of
Termination, unless the Date of Termination is within twenty-four (24) months
following a Change in Control, in which event the Executive agrees that for a
period of twenty-four (24) months from the Date of Termination, he will not,
without the prior written permission of the Company, directly or indirectly, (i)
enter into the employ of or render any services to any person, firm, or
corporation engaged in the manufacture or sale of products currently
manufactured or distributed by the Company, or if the Executive does not have
Company wide responsibility, the divisions and subsidiaries for which the
Executive has management responsibility, which directly or indirectly compete
with the business of the Company or such divisions and subsidiaries, as the case
may be (a “Competitive Business”); (ii) engage in any Competitive Business for
his own account; (iii) become associated with or interested in any Competitive
Business as an individual, partner, shareholder, creditor, director, officer,
principal, agent, employee, trustee, consultant, advisor or in any other
relationship or capacity; or (iv) solicit, induce or entice, or cause any other
person or entity to solicit, induce or entice to leave the employ of the Company
any person who was employed or retained by the Company on the Date of
Termination. However, nothing in this Agreement shall preclude the Executive
from investing his personal assets in the securities of any corporation or other
business entity which is engaged in a business competitive with that of the
Company if such securities are traded on a national stock exchange or in the
over-the-counter market and if such investment does not result in his
beneficially owning, at any time, more than five percent (5%) of the
publicly-traded equity securities of such competitor. Nothing in this Agreement
shall preclude the Executive from retaining his position or membership in trade
associations and professional organizations. The restrictions imposed on the
Executive pursuant to this Section 7.1 shall terminate and be of no further
force and effect in the event of a breach by the Company of its obligations to
make or provide benefits to the Executive.


7.2.    In consideration of the agreements and payments of the Company
herein, the Executive shall keep confidential and not disclose to any person any
information relating to the Company’s business and/or finances, which
information was obtained during and/or as incident to or in connection with the
Executive’s employment with the Company and which otherwise is not public
information. Provided, that the foregoing shall not prevent the Executive from
giving required information to proper legal authorities. The Executive agrees he
will conduct himself in a professional manner and not make any disparaging,
negative or other statements regarding the Company, its affiliates or any of the
officers, directors or employees of the Company or its affiliates which could in
any way have an adverse affect on the business or affairs of the Company or its
affiliates or otherwise be injurious to or not be in the best interests of the
Company, its affiliates or any such other persons.


7.3.    The Executive agrees that this non-competition and non-solicitation
covenant is reasonable under the circumstances, and the Executive further agrees
that his services for and on behalf of the Company are unique and irreplaceable.
The Executive further agrees that any breach of the covenants contained in
Section 7.1 and 7.2 above would irreparably injure the Company and/or its
affiliates or subsidiaries. Accordingly, the Executive agrees that the Company
may, in addition to pursuing any other remedies it may have at law or in equity,
obtain an injunction against the Executive from any court having jurisdiction
over the matter restraining any further violation of the covenants contained in
Section 7.1 and 7.2 above.
            
7.4.    Upon termination of the Executive’s employment with the Company, the
Company shall have the right to designate a reasonable amount of the Severance
to be allocated to this covenant not to compete and confidentiality.


8.    Outplacement Services. In the event of the termination of the Executive’s
employment after a Change in Control, Without Cause or for Good Reason as
provided for in Sections 4 or 5 hereof, the Company agrees, at its sole cost and
expense, to provide the Executive with reasonable outplacement services for a
period of at least twelve (12) months following the Date of Termination;
provided that the outplacement services will not be provided beyond the last day
of the second year following the year in which the Date of Termination occurs.
The Company and the Executive shall use their good faith efforts to locate a
provider, and determine the scope of, outplacement services which is reasonably
acceptable to both parties taking into account the status of the Executive as a
senior executive officer.


9.    Legal Expenses. The Company agrees to pay all reasonable out-of-pocket
costs and expenses, including all reasonable attorneys’ fees and disbursements,
actually incurred by the Executive in collecting or enforcing payments to which
he is ultimately determined to be entitled (whether by agreement among the
parties, court order or otherwise) pursuant to this Agreement in accordance with
its terms; provided, however, that the Executive submit a request for
reimbursement no later than thirty (30) days following the end of the calendar
year in which the expenses are incurred and reimbursement must be made within
forty-five (45) days thereafter, but in no event later than the end of the year
in which it is finally determined which payments the Executive is ultimately
determined to be entitled to receive. In the case of a Key Employee, the
Executive will not be entitled to reimbursement prior to the first day of the
seventh month following the Date of Termination. The parties intend that the
timing of the payment of such fees and reimbursements shall be in compliance
with Section 409A of the Code and the treasury regulations thereunder.


10.    Notice of Termination. Any purported termination of the Executive's
employment (other than by reason of death) shall be communicated by written
notice from one party hereto to the other party hereto in accordance with
Section 13 hereof. For purposes of this Agreement, a notice of termination shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment.


11.    No Other Compensation; Employee at Will. Except as provided in Sections
4, 5, 6, 8 and 9 hereof, no amount or benefit shall be payable to the Executive
under this Agreement or otherwise except as required by law. This Agreement
shall not be construed as creating an express or implied contract of employment
and, except as otherwise agreed in writing between the Executive and the
Company, the Executive is and shall remain “an employee at will” and shall not
have any right to be retained in the employ of the Company.


12.    Successors; Binding Agreement.


12.1    In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive's employment for Good Reason after a Change in Control,
except that, for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.


12.2    This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.


13.    Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:


To the Company:     Terex Corporation
200 Nyala Farm Road
Westport, Connecticut 06880
    Attention: General Counsel


To the Executive:    _________________
_________________
_________________


14.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Connecticut without regard to the principles of
conflicts of law which might otherwise apply. All references to sections of the
Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law and
any additional withholding to which the Executive has agreed. In the event that
either party hereto shall institute proceedings for the enforcement of this
Agreement, the succeeding party shall be entitled to recover the reasonable fees
and expenses incurred by such succeeding party in connection therewith,
including reasonable attorneys fees.


15.    Partial Validity. The invalidity or unenforceability or any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


16.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


17.    Mitigation. The Company agrees that if the Executive’s employment with
the Company terminates the Executive is not required to seek other employment or
to attempt in any way to reduce any amounts payable to him due under this
Agreement. Further, the amount of any payment shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.


18.    Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated below:


(A)    “Beneficial Owner” shall have the meaning defined in Rule 13d-3 under the
Exchange Act.


(B)    “Cause” for termination by the Company of the Executive's employment
shall mean (i) the willful, substantial and continued failure by the Executive
to substantially perform the Executive's duties with the Company (other than any
such failure resulting from the Executive's incapacity due to physical or mental
illness) in a manner reasonably satisfactory to the Chief Executive Officer of
the Company after written notice detailing the reasons for such failure, (ii)
the willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise, or (iii) the entry by a court of competent jurisdiction of an order,
or the entering into by the Executive of a consent decree, barring the Executive
from serving as an officer or director of a public company. For purposes of
clauses (i) and (ii) of this definition, no act, or failure to act, on the
Executive's part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive's act, or failure to act, was in the best interest of the Company.


(C)    A “Change in Control” shall be deemed to have occurred if the conditions
set forth in any one of the following paragraphs shall have been satisfied:


(i)    any person or group (as described in regulations under Section 409A of
the Code) is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company) representing


(A) more than 50% or more of the combined voting power of the Company's then
outstanding securities, excluding any person or group who becomes such a
Beneficial Owner in connection with transactions described in clauses (x), (y)
or (z) of paragraph (iii) below and excluding the acquisition by a Person or
group holding more than 50 percent of such voting power or


(B) 30 percent or more of the combined voting power of Terex’s then outstanding
securities during any twelve-month period;


(ii)    there is a change in the composition of the Board of Directors of the
Company occurring during any twelve month period, as a result of which fewer
than a majority of the directors are Incumbent Directors (“Incumbent Directors”
shall mean directors who either (x) are members of the Board as of the date of
this Agreement or (y) are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the Incumbent Directors at the
time of such election or nomination); or


(iii)    there is consummated, in any transaction or series of transactions
during a twelve-month period, of a complete liquidation or dissolution of the
Company or a merger, consolidation or sale of all or substantially all of the
Company’s assets (collectively, a “Business Combination”) other than a Business
Combination after which (x) the stockholders of the Company own more than 50
percent of the common stock or combined voting power of the voting securities of
the company resulting from the Business Combination, (y) at least a majority of
the board of directors of the resulting corporation were Incumbent Directors and
(z) no individual, entity or group (excluding any corporation resulting from the
Business Combination or any employee benefit plan of such corporation or of the
Company) becomes the Beneficial Owner of 35 percent or more of the combined
voting power of the securities of the resulting corporation, who did not own
such securities immediately before the Business Combination; or


(iv)    the Company is liquidated or dissolved or there is consummated a sale or
disposition by the Company of all or substantially all the Company's assets.


This definition of “Change in Control” is intended to comply with the definition
of “Change in Control” under Code Section 409A.


(D) “Code”, shall mean the Internal Revenue Code of 1986, as amended.


(E)    “Date of Termination,” with respect to any purported termination of the
Executive's employment shall mean the later of (i) date specified in the notice
or (ii) thirty (30) days from the date of the notice unless such notice is for a
termination of the Executive for Cause.


(F)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.


(G)    “Good Reason” for termination by the Executive of the Executive's
employment shall mean the occurrence (without the Executive's express written
consent) of any one of the following acts by the Company, or failures by the
Company to act, unless, in the case of any act or failure to act as described
below, such act or failure to act is corrected prior to the Date of Termination
specified in the notice of termination given in respect thereof:


(i)    the assignment to the Executive of any duties inconsistent with the
Executive's status as a senior executive officer of the Company or a substantial
adverse alteration in the nature of the Executive’s authority, duties or
responsibilities, or any other action by the Company which, in any case, results
in a material diminution in such status, authority, duties or responsibilities
(it being understood that a mere change in authority, duties or
responsibilities, or any other action by the Company will not constitute Good
Reason in and of itself unless it results in a substantial adverse alteration or
material diminution of the Executive’s authority, duties or responsibilities),
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;


(ii)    a material reduction by the Company in the Executive's base salary
and/or annual bonus as in effect on the date hereof or as the same may be
increased from time to time, except for across-the-board reductions similarly
affecting all senior executives of the Company, provided, however, that such
across-the-board reductions are not made as a result of, or in contemplation of,
a Change in Control;


(iii)    the failure by the Company to pay to the Executive any material portion
of the Executive's current compensation such that the failure results in a
material negative change; except pursuant to an across-the-board compensation
deferral similarly affecting all senior executives of the Company, provided,
however, that such across-the-board compensation deferrals are not made as a
result of, or in contemplation of, a Change in Control;


(iv)    the failure by the Company to continue in effect any compensation plan
or other benefit in which the Executive participates which is material to the
Executive's total compensation, except pursuant to an across-the-board
compensation or benefit deferral or reduction similarly affecting all senior
executives of the Company, provided, however, that such across-the-board
compensation or benefit deferrals are not made as a result of, or in
contemplation of, a Change in Control;


(v)    the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company's benefit plans and reimbursements to which the Executive was
entitled at the time, the taking of any action by the Company which would
directly or indirectly materially reduce any of such benefits or deprive the
Executive of any material fringe benefit enjoyed by the Executive at the time,
or the failure by the Company to provide the Executive with the number of paid
vacation days to which the Executive is then entitled;


(vi)    the relocation of the Company’s principal executive offices to a
location more than fifty (50) miles from the location of such offices on the
date of this Agreement or a requirement that the Executive be based anywhere
other than at the Company’s principal executive offices; except for necessary
travel on the Company’s business to an extent substantially consistent with the
Executive’s business travel obligations on the date of this Agreement; or


(vii)    The Executive must give notice to the Company no more than ninety (90)
days after the act giving rise to the termination and the termination shall
occur within the two (2) year period following the initial occurrence.


(H)    “Key Employee” shall mean an employee who is treated as a “specified
employee” under Code section 409A(a)(2)(B)(i), i.e., a key employee of the
Company (as defined in Code section 416(i) without regard to paragraph (5)
thereof). The Company shall determine which employees shall be deemed Key
Employees using December 31st as an identification date.


(I)    “Permanent Disability”. The Executive shall be considered to have
incurred a permanent disability if he (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of at least twelve (12) months; or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for at least twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Company.


19.     Tax Withholding. The Company shall have the right to deduct from all
payments made under this Agreement any federal, state or local taxes required by
law to be withheld with respect to such payments.


20.    “Best Net” Provision. In connection with the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended, at the
Executive’s direction, the Company will provide for the “Best Net” for the
Executive so that the Executive’s aggregate severance payments and benefits
would be reduced to $1.00 less than that amount which would trigger the Section
4999 excise tax if such reduction would result in such Executive receiving a
greater after-tax benefit than he would receive if the full severance benefits
were paid (i.e., the aggregate severance payments and benefits that the
Executive receives will be either the full amount of severance payments and
benefits or an amount of severance payments and benefits reduced to the extent
necessary so that the Executive incurs no excise tax, whichever results in the
Executive receiving the greater amount, taking into account applicable federal,
state and local income, employment and other applicable taxes, as well as the
excise tax).




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


TEREX CORPORATION




By: _________________________
Name:
Title:






___________________________
EXECUTIVE




1